NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    ROGER CALVIN KROLL, Appellant.

                             No. 1 CA-CR 18-0665
                               FILED 4-16-2019


           Appeal from the Superior Court in Mohave County
             Nos. S8015CR201701712; S8015CR201800363
            The Honorable Billy K. Sipe, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Janelle A. McEachern Attorney at Law, Chandler
By Janelle A. McEachern
Counsel for Appellant
                             STATE v. KROLL
                            Decision of the Court



                      MEMORANDUM DECISION

Judge James P. Beene delivered the decision of the Court, in which
Presiding Judge David D. Weinzweig and Judge Kent E. Cattani joined.


B E E N E, Judge:

¶1            This appeal was timely filed in accordance with Anders v.
California, 386 U.S. 738 (1967) and State v. Leon, 104 Ariz. 297 (1969)
following the superior court’s finding that Roger Calvin Kroll violated a
term of his probation. Kroll’s counsel searched the record on appeal and
found no arguable question of law that is not frivolous. State v. Clark, 196
Ariz. 530 (App. 1999). Kroll was given the opportunity to file a
supplemental brief in propria persona but did not do so. Counsel now asks
this Court to search the record for fundamental error. After reviewing the
entire record, we affirm.

                FACTS AND PROCEDURAL HISTORY1

¶2            In April 2018, Kroll plead guilty to two counts of possession
of dangerous drugs (methamphetamine), a Class 4 felony, and one count of
misconduct involving weapons, a Class 4 felony. The superior court
suspended imposition of sentence and placed Kroll on probation for a
period of four years.

¶3            Two months later, in June 2018, the State petitioned to revoke
Kroll’s probation. The petition alleged Kroll failed to report to his probation
officer and reside at an approved residence.

¶4           After a contested probation-violation hearing, the superior
court found the State had proven the failure-to-report violation but not the
second violation. After the disposition hearing, the court sentenced Kroll
to consecutive minimum sentences of 1.5 years’ incarceration with 156 days
of presentence-incarceration credit for one of the possession-of-dangerous
drugs counts and the misconduct-involving weapons count. It also


1      We view the facts in the light most favorable to sustaining the
judgment and resolve all reasonable inferences against Kroll. See State v.
Fontes, 195 Ariz. 229, 230, ¶ 2 (App. 1998).



                                      2
                            STATE v. KROLL
                           Decision of the Court

sentenced him to a consecutive slightly mitigated sentence of two years’
incarceration with no presentence-incarceration credit for the second
possession-of-dangerous drugs count.

¶5            Kroll timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and Arizona Revised
Statutes (“A.R.S.”) sections 12-120.21(A)(1), 13-4031, and -4033(A)(1).

                               DISCUSSION

¶6            The record reflects no fundamental error in trial proceedings,
and it reflects that Kroll received a fair trial. Kroll was represented by
counsel and present at all critical stages of the proceedings. See Ariz. R.
Crim. P. 27.8(b)(2), (c). The proceedings complied with Arizona Rule of
Criminal Procedure 27.8 (providing procedures for probation revocation),
and the court imposed a legal sentence for the crimes of which Kroll was
convicted. Because we find no reversible error, we affirm the finding of a
violation and the sentences imposed.

                              CONCLUSION

¶7             After the filing of this decision, defense counsel’s obligation
pertaining to Kroll’s representation in this appeal will end. Defense counsel
need do no more than inform Kroll of the outcome of this appeal and his
future options, unless, upon review, counsel finds “an issue appropriate for
submission” to the Arizona Supreme Court by petition for review. State v.
Shattuck, 140 Ariz. 582, 584-85 (1984). On the Court’s own motion, Kroll has
thirty days from the date of this decision to proceed, if he wishes, with a
propria persona motion for reconsideration. Further, Kroll has 30 days from
the date of this decision to proceed, if he wishes, with a propria persona
petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3